Title: From Abigail Smith Adams to William Eustis, 5 August 1812
From: Adams, Abigail Smith
To: Eustis, William,Gerry, Elbridge



Sir
Quincy August 5th 1812.

I address you upon a subject of much delicacy and which from circumstances which must be well known to you makes me diffident in presenting to your view the oldest Revolutiary Feild officer now Living.
I presume I need not name to you his former Services, nor the loss of property which his Family sustaind by the Enemy, nor the wounds he received in the Service, or those qualification, which so well fit him for military Command.
It is impossible that all these Should not have come into remembrance, when organizing the new Army
does the unfortunate affair into which he was deluded by Miranda, and made by him to believe, was countananced by the Government, exclude him from further Service?
These were circumstances most sincerely regreted by mr A—and myself at the time, altho we knew that the motive was a mistaken, and misguided zeal to liberate an oppressed people.
The Same Spirit now rises indignant at the injuries Sustaind by our Country, as when youth braced his arm and gave vigor to his Limbs, and he is as zealous to Support the Laws and Government of his Country as in former days he was to maintain its independence—
In a late visit which he has made us I avoided as his other Friends did, noticeing that he had not been calld into Service. but Since his return—I heard he Said to a Friend, that if he could honorably be call’d he should live ten year the longer for it—
I have the rather addrest you Sir upon this Subject than the president, leaving it wholy to your judgment to communicate the Subject to him, or not. as this application is wholy unknown to any one, if there are difficulties in the mind of the president, I Shall Submit in Silence—only regreting that in this Critical State of our Country, and the alarming Crisis of our public affairs, Every Friend to it, and every Supporter of the Administration may not be permitted to rally around its Standard to Support of every Lawless attempt to Subvert it—now more Seriously threatned than it ever has been ever since the first adoption of the government
with Sincere wishes for your Health / and prosperity / I Subscribe your Friend
Abigail Adams—